        Case 1:21-cv-00858-APM Document 26 Filed 08/04/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

    JAMES BLASSINGAME and                   )
    SIDNEY HEMBY                            )
                                            )
                        Plaintiffs,         )
                                            )
       v.                                   )
                                            ) Civil Case No. 1:21-cv-00858-APM
    DONALD J. TRUMP                         )
                                            )
                        Defendant.          )
                                            )
                                            )

DEFENDANT DONALD J. TRUMP’S UNOPPOSED MOTION TO
SET BRIEFING SCHEDULE TO FILE CONSOLIDATED REPLY
TO PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS AND
    TO AMICUS BRIEFS AND TO EXCEED PAGE LIMIT

      Pursuant to FED. R. CIV. P. 6(b) and L.R. 7, Defendant Donald J. Trump

hereby files his Unopposed Motion to Set Briefing Schedule to File Consolidated

Reply to Plaintiffs’ Opposition [Doc. 21] to Defendants’ Motions to Dismiss [Doc. 10]

and to Amicus Briefs and to Exceed Page Limit. Under the parties’ previously agreed

briefing schedule, Defendants’ Reply Briefs to Plaintiff’s Opposition are due on

August 5, 2021. However, since the filing of the Opposition, multiple Amicus Briefs

have been filed in support of Plaintiffs’ Opposition. Therefore, Defendants seek leave

to extend their deadline to file a Reply to the Opposition until August 16, 2021, that

shall also incorporate replies, where Mr. Trump deems it applicable, to the Amicus

Briefs. As such, Defendants seek leave to file exceed the normal page limit of 25 pages

and to allow Mr. Trump 35 pages to reply to both Plaintiff’s Opposition and the
        Case 1:21-cv-00858-APM Document 26 Filed 08/04/21 Page 2 of 3




Amicus Briefs. Allowing Mr. Trump leave to extend his Reply deadline and to exceed

pages limits will allow Mr. Trump to address all outstanding issues in the Reply Brief,

and will spare the labor of having to potentially respond to multiple briefs on similar

points in a series of piecemeal reply briefs. Therefore, granting this Motion will

promote judicial economy and streamline the issues before the Court. Plaintiffs do

not oppose the relief requested herein. Accordingly, Mr. Trump prays that the Court

extend his time to file his Reply Brief to Plaintiff’s Opposition and Amicus Briefs to

August 16, 2021, and that Mr. Trump be permitted to exceed page limits up to and

including a total of 35 pages.



Dated: August 3, 2021                          Respectfully Submitted,


                                               /s/ Jesse R. Binnall
                                               Jesse R. Binnall
                                               Binnall Law Group
                                               717 King Street, Suite 300
                                               Alexandria, Virginia 22314
                                               Phone: (703) 888-1943
                                               Fax: (703) 888-1930
                                               Email: jesse@binnall.com
                                               Counsel for Donald J. Trump

                         CERTIFICATE OF CONFERENCE

I hereby certify on this 3rd day of August, 2021, that I conferred on the relief
requested herein with Plaintiff’s counsel via email on July 29th and they are
unopposed.


                                               /s/ Jesse R. Binnall
                                               Jesse R. Binnall
       Case 1:21-cv-00858-APM Document 26 Filed 08/04/21 Page 3 of 3




                          CERTIFICATE OF SERVICE

       I certify that on this 4th day of August, 2021, I electronically filed the
foregoing motion—together with the accompanying proposed order—with the Clerk
of the Court using the CM/ECF system, which I understand to have caused service
on all counsel of record.


                                                  /s/ Jesse R. Binnall
                                                  Jesse R. Binnall
